                      Case 19-12220-KBO          Doc 68       Filed 11/05/19        Page 1 of 3



                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

    In re:
                                                            Chapter 11
                  1
    Yueting Jia
                                                            Case No. 19-12220 (KBO)
                       Debtor.

                      NOTICE OF APPEARANCE AND REQUEST FOR NOTICES

             PLEASE TAKE NOTICE that, pursuant to Rules 2002 and 9010(b) of the Federal Rules

of Bankruptcy Procedures (the “Bankruptcy Rules”), the undersigned counsel enter their

appearance as counsel for the creditors listed on Exhibit A (the “Clients”) in the above captioned

case and request that all notices and other papers filed or served in the above-captioned case also

be served upon:

    Ballon Stoll Bader & Nadler PC                          The Rosner Law Group LLC
    Vincent J. Roldan                                       Frederick B. Rosner
    729 Seventh Avenue – 17th Floor                         Zhao (Ruby) Liu
    New York, NY 10019                                      824 N. Market Street, Suite 810
    212.575-7900                                            Wilmington, Delaware 19801
    Fax 212.764-5060                                        Tel: (302) 777-1111
    vroldan@ballonstoll.com                                 Email: rosner@teamrosner.com
                                                                    liu@teamrosner.com

    Grandall & Partners Consulting LLC
    Wenjie Sun
    729 Seventh Avenue – 17th Floor
    New York, NY 10019
    347.822.4391
    sunwenjie@grandall.com.cn


             PLEASE TAKE FURTHER NOTICE that, pursuant to 11 U.S.C. § 1109(b), the

foregoing request includes not only the notices and papers referred to in the Bankruptcy Rules

specified above, but also includes, without limitation, any notice, application, complaint, demand,


1
 The last four digits of the Debtor’s federal tax identification number is 8972. The Debtor’s mailing address is 91
Marguerite Drive, Rancho Palos Verdes, CA 90275.


{00026795. }
               Case 19-12220-KBO           Doc 68     Filed 11/05/19      Page 2 of 3



motion, petition, pleading, or request, whether formal or informal, written or oral, and whether

transmitted or conveyed by mail, delivery, telephone, electronic filing, facsimile, or otherwise filed

or made with regard to the referenced case and proceedings herein.

          PLEASE TAKE FURTHER NOTICE that filing of this Notice of Appearance and

Request for Notices shall not be deemed or construed to constitute a waiver of any substantive or

procedural right of any of the Clients including, without limitation: (i) the right to have final orders

in non-core matters entered only after de novo review by the United States District Court for the

District of Delaware (the “District Court”), (ii) the right to trial by jury in any proceeding related to

this case or any case, controversy, or proceeding related to this case, (iii) the right to have the

District Court withdraw the reference in any matter subject to mandatory or discretionary

withdrawal, (iv) the right to have any matter in which this Court, absent consent of the parties,

cannot enter final orders or judgments consistent with Article III of the United States Constitution

heard by the District Court; or (v) any other rights, claims, actions, defenses, setoffs, or recoupments

to which the Clients are or may be entitled, in law or in equity, all of which rights, claims, actions,

defenses, setoffs and recoupments are expressly reserved. Unless and until the Clients expressly

state otherwise, the Clients do not consent to the entry of final orders or judgments by this Court if

it is determined that this Court, absent consent of the parties, cannot enter final orders or judgments

consistent with Article III of the United States Constitution.

Dated: November 5, 2019
       Wilmington, Delaware

                                                Respectfully submitted,

                                                THE ROSNER LAW GROUP LLC

                                                /s/ Zhao Liu
                                                Frederick B. Rosner (DE 3995)
                                                Zhao (Ruby) Liu (DE 6436)



{00026795. }
               Case 19-12220-KBO   Doc 68   Filed 11/05/19     Page 3 of 3



                                      824 N. Market Street, Suite 810
                                      Wilmington, Delaware 19801
                                      Tel: (302) 777-1111
                                      Email: rosner@teamrosner.com
                                              liu@teamrosner.com

                                                     -and-

                                      BALLON STOLL BADER & NADLER, P.C.

                                      Vincent J. Roldan
                                      729 Seventh Avenue – 17th Floor
                                      New York, NY 10019
                                      Tel: (212) 575-7900
                                      Fax: (212) 764-5060
                                      vroldan@ballonstoll.com

                                                     -and-

                                      GRANDALL & PARTNERS CONSULTING
                                      LLC

                                      Wenjie Sun
                                      729 Seventh Avenue – 17th Floor
                                      New York, NY 10019
                                      Tel: (347) 822-4391

                                      Attorneys for creditors listed on Exhibit A




{00026795. }
